UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4263



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CECIL LYNN KING,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-02-636)


Submitted:   September 26, 2003           Decided:   October 7, 2003


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Dale L. DuTremble, DALE L. DUTREMBLE, L.L.C., Charleston, South
Carolina, for Appellant. Lee Ellis Berlinsky, OFFICE OF THE UNITED
STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cecil Lynn King appeals the district court’s order sentencing

him to 120 months’ imprisonment following his guilty plea to

conspiracy to distribute cocaine in violation of 21 U.S.C. § 846

(2000).   In his appellate brief, filed pursuant to Anders v.

California,   386   U.S.   738   (1967),   King’s   counsel   asserts   the

district court erred by declining to depart below the applicable

mandatory minimum sentence.      King was advised of his right to file

a pro se supplemental brief but failed to do so.         We affirm.

     The denial of a request for downward departure is reviewable

only when the district court mistakenly believed that it lacked the

authority to depart.       United States v. Underwood, 970 F.2d 1336,

1338 (4th Cir. 1992) (citing United States v. Bayerle, 898 F.2d 28

(4th Cir. 1990)).    Because the record discloses that the district

court was aware of its authority to depart, we may not review the

district court's denial of King’s sentencing motion. To the extent

that King attacks the Government’s refusal to move for a downward

departure due to King’s substantial assistance, the Government’s

decision is not reviewable but for exceptional circumstances not

present here.   See United States v. Maddox, 48 F.3d 791, 795 (4th

Cir. 1995).

     We have reviewed the entire record on appeal as required by

Anders and find no meritorious issues for appeal.        Accordingly, we

affirm King’s conviction and sentence.        This court requires that


                                     2
counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3